Title: To Thomas Jefferson from Rice W. Wood, 23 February 1826
From: Wood, Rice W.
To: Jefferson, Thomas


Dear Sir
Richmond
Feby 23rd 1826
Your letter upon the subject of an application to the Virginia Legislature, was handed to me by your Grand-son.I assure you that I felt gratified that you thought proper to make known to me your wishes upon that subject. and I immediately put my shoulder to the wheel to get the matter in progress. I found much aid in the suggestions you had put upon paper, upon the subject of Lotteries, in removing some prejudices which had cript into my mind against them in all cases. These were the more easily removed, as I had never thought much upon the subject.While I still think that the Legislature have wisely undertaken the regulation of the subject. and are bound to exercise a sound discretion in the grant of such a privilege: yet I am happy to say that my judgment and my feelings both urged me to the vote I gave upon the bill brought in for your benefit.Happy was I that I had it in my power to give the aid I did in procuring its passage; my only source of regret was that I was unable to do more than I did to advance the object.I beg you to beleive that my zeal was rather increased than abated by the circumstance which some supposed would influence me. I allude to a difference which has existed between your son in law Colo Randolph and myself, which no longer exists in my bosom and I trust not in his. I never had any pleasure in the existence of any unkindly feelings towards him and I would never suffer such feelings to influence my public conduct if I now felt them.I considered my vote justified in this consideration; that although policy might forbid the unrestrained exercise of such a privelege; yet that policy should yeild to the paramount policy, in a government like ours, of rewarding with gratitude our public servants. Among whom, it is no compliment for me to say, I have ever ranked you among the most meritorious.You will excuse me for troubling you with a letter. Knowing as I do that every moment of your time is usefully employed for the advancement of the common good. Nor would I do it if this letter would impose upon you the task of writing an answer.I am with much esteem your Obedient ServantRice W Wood